By the Court.

Lumpkin J.
delivering the opinion.
The only question in this case is, as to the definiteness of die levy. It is of the interest of the defendant in certain ¡slaves, and refers to a deed of record showing what that interest is.
No case decided by this Court controls this. Here, the instrument of writing referred to, shows the interest of the defendants in the property, and that is what is levied on. And if there be doubt or uncertainty resulting from Ihe construction of the deed, or from outside facts — such as the number of children, &c,. — that the purchaser must ascertain for himself. It is neither the duty of the creditor or the Sheriff to do this. And it would be dangerous so to hold.
Judgment reversed.
McDonald J. absent.